Per Curiam.

A party securing a discovery and inspection is not required to furnish a copy of his own expert’s report to his adversary. (Glichenhouse v. Pepsi-Cola, N. Y. L. J., Aug. 6, 1942, p. 288, col. 1; Hanover v. Kelly Dry Ginger Ale, N. Y. L. J., Nov. 2, 1944, p. 1152, col. 2.)
The order should be unanimously modified upon the law by striking therefrom the provision requiring defendant to furnish a copy of the report of the discovery and inspection to plaintiff’s attorney and, as so modified, affirmed, without costs. The inspection shall proceed on March 25, 1953, at 10:30 a.m., at the place fixed in the order or at such other time and place to which the parties may stipulate.
Walsh, Cuff and Ughetta, JJ., concur.
Ordered accordingly.